Citation Nr: 1327729	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  13-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the establishment of eligibility under the Veterans Retraining Assistance Program (VRAP).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant had active service from July 13, 1981 to July 12, 1985, and also appears to have served from July 13, 1985 to April 7, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish eligibility under the Veterans Retraining Assistance Program (VRAP), Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

In a November 2012 decision, the RO determined that the appellant did not meet the eligibility requirements for VRAP purposes, based on a finding that his last discharge was dishonorable.  In this regard, an October 2010 decision of record reflects that his discharge for the period of service from July 13, 1981, to July 12, 1985, was considered to be under honorable conditions for VA purposes; however, his discharge for the period of service from July 13, 1985, to April 7, 1988, was considered to be under other than honorable conditions for VA purposes.  The October 2010 decision further indicated that the appellant entered the United States Navy on July 13, 1981, reenlisted on July 4, 1985, and was discharged on April 7, 1988, under other than honorable conditions due to misconduct.  

The Board notes that the only folder forwarded to the Board in this case is the Veteran's education folder, relating primarily to his claim for VRAP eligibility.  However, the education folder fails to include the Veteran's DD 214 Form, or any service personnel records, relating to the period of service from July 13, 1985 to April 7, 1988.  Without such documentation, the Board is unable to render a decision on the matter on appeal.  Therefore, a remand is necessary in order to associate the Veteran's paper claims file with his paper educational folder and obtain the Veteran's DD 214 Form as well as any service personnel records pertaining to his period of service from July 13, 1985, to April 7, 1988.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Locate the Veteran's paper claims file and associate it with his paper educational folder.    

2.  Obtain and associate the Veteran's DD 214 Form as well as any service personnel records pertaining to his period of service from July 13, 1985, to April 7, 1988, with the educational folder. All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



